DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's amendments filed on 30 March 2021 have been entered.  Claims 1, 10, and 11 have been amended.  Claim 7 has been canceled.  Claims 12 and 13 have been added.  Claims 1-6 and 8-13 are still pending in this application, with claims 1, 10, and 11 being independent.

Response to Arguments
Applicant's arguments filed 30 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that the Koch reference does not teach the newly amended limitations. Applicant further argues that “Official Action states at p. 6 that Koch, et al. is deficient, and therefore relies upon Kashima, and in particular upon Fig. 9, col, 6, lines 24 through 44, regarding movement track line 7, but Applicant respectfully submits that Kashima, and Steinberg, et al., are unavailing vis-a-vis at least the above-discussed claimed features as recited, inter alia
Applicant argues for the remaining claims based on their dependence to one of the independent claims. It follows that all remaining claim rejections are maintained for at least the above reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US Pub. 2015/0294492), hereinafter Koch, in view of Kashima (US Patent 8422857).
Regarding claim 1, Koch discloses an information processing apparatus comprising: one or more hardware processors (Fig. 16; Paragraph [0097]: computer system 1600 is shown comprising hardware elements that may be electrically coupled via a bus 1655. The hardware elements may include one or more central processing units (CPUs) 1605, one or more input devices 1610 (e.g., a mouse, a keyboard, etc.), and one or more output devices 1615 (e.g., a display device, a printer, etc.). The computer system 1600 may also include one or more storage device 1620. By way of example, storage device(s) 1620 may be disk drives, optical storage devices, solid-state storage device such as a random access memory ("RAM") and/or a read-only memory ("ROM"), which can be programmable, flash-updateable and/or the like); and one or more memories which store instructions executable by the one or more hardware processors (Fig. 16; Paragraphs [0097]-[0098]: computer system 1600 is shown comprising hardware elements that may be electrically coupled via a bus 1655. The hardware elements may include one or more central processing units (CPUs) 1605, one or more input devices 1610 (e.g., a mouse, a keyboard, etc.), and one or more output devices 1615 (e.g., a display device, a printer, etc.). The computer system 1600 may also include one or more storage device 1620. By way of example, storage device(s) 1620 may be disk drives, optical storage devices, solid-state storage device such as a random access memory ("RAM") and/or a read-only memory ("ROM"), which can be programmable, flash-updateable and/or the like…computer system 1600 may additionally include a computer-readable storage media reader 1625a, a communications system 1630 (e.g., a modem, a network card (wireless or wired), an infra-red communication device, etc.), and working memory 1640, which may include RAM and ROM devices as described above. In some embodiments, the computer system 1600 may also include a processing acceleration unit 1635, which can include a DSP, a special-purpose processor and/or the like) to cause the information processing apparatus to perform at least: specifying a movement path of a virtual viewpoint corresponding to a virtual viewpoint image that is generated based on a plurality of images obtained by a plurality of image capturing apparatuses (Paragraph [0030]: Multiple cameras can be used to capture a motion sequence of an actor in a real 3-D space. Each camera can capture the motion sequence from a different perspective. The cameras are able to capture the surface properties and textural properties of the actor as the actor performs complex movements. The multiple perspectives for each frame can be processed by a computer; Paragraph [0038]: area that may be captured by the plurality of cameras may be referred to herein as a " motion capture area". The motion capture area may include fiducial markers located in the real 3-D space that can be used to iteratively calibrate the plurality of cameras. For example, each camera can locate one or more of the fiducial markers within the camera's field of view. Based on the fiducial marker locations, a precise location, direction, and/or rotation for each camera can be determined); to display (a) a plurality of virtual viewpoint images corresponding respectively to a plurality of virtual viewpoints on the specified movement path (Fig. 6; Fig. 8; Paragraph [0072]: Between the first frame of the video sequence and a subsequent frame, the subject may move from the first position 604 to a second position 606 along the motion path 608. A tracking system, such as those described above in relation to FIG. 4 can track the subject and calculate the coordinates of the subject in real 3-D space in real time. The coordinates of the subject can be used to calculate direction, focus, and lighting commands for the camera 602. Thus, as the subject moves to the second position 606, the camera 602 can follow the subject. The camera 602 can also adjust its zoom characteristics such that the subject in the second position 606 is sized similarly to the subject in the first position 604; Paragraphs [0077]-[0078]: FIG. 8 illustrates images captured from an exemplary camera system, according to some embodiments. In this embodiment, 16 cameras were used to capture video sequences of the subject from various perspectives. Each frame shown in FIG. 8 represents a frame captured of the subject at the same time from different camera. Therefore, FIG. 8 represents numerous perspectives of the subject at the same point in time…as the subject moves through the motion capture area, each of the cameras stays focused on the motion capture subject, such that the subject is approximately at the center of each frame and approximately the same size in each frame. In order to begin the analysis of the motion capture subject, and the construction of a 3-D representation of the subject's motion, the computer system may begin analyzing sets of frames such as those shown in FIG. 8 that capture the subject at the same point in time); and changing a part of the specified movement path corresponding to the virtual viewpoint image subject to the received movement operation, based on the information (Paragraph [0057]: the calibration method and the fiducial markers 302 described above are merely exemplary and not meant to be limiting. Other methods may be used for calibrating the cameras 304. For example cameras 304 may be manually calibrated by an operator. In another example, the cameras 304 can be rotated, panned, tilted, and/or zoomed to a known starting point and then adjusted relative to that starting point throughout the motion capture session. The fiducial markers 302 may also include infrared markers, RF markers, or any other type of marker that could be detected relative to a camera position, orientation, and/or zoom; Paragraph [0074]: As the subject is tracked through the 3-D space, each of the cameras can be dynamically adjusted by altering the pan, tilt, rotate, and/or zoom parameters for each camera such that the subject stays in constant view of the camera frame (706). Optionally, dynamic lighting may also be controlled by the computer system such that the subject is lighted evenly in each of the video sequences captured by the various cameras. (708). Note that in some embodiments, dynamic lighting adjustment may not be necessary when the subject does not undergo a relighting operation in the reconstruction of the 3-D character; Paragraphs [0087]-[0088]: three cameras may view a pixel at a point in time during the motion of the subject. As the 3-D representation of the subject moves through the virtual 3-D space, a virtual camera can be placed in any location to create a new camera view of the motion sequence…As the subject moves through the 3-D virtual space, or as the virtual camera changes position, the pixels used for each frame can be dynamically changed based on the relationship between the virtual camera view and the physical camera views).
Koch does not explicitly disclose display of information representing a correspondence between the plurality of virtual viewpoint images and the specified movement path; receiving a movement operation for moving a position of at least one of the plurality of virtual viewpoint images displayed on the display screen; or changing a part of the specified movement path based on a position of the displayed virtual viewpoint image having been moved by the received movement operation.
However, Kashima teaches display control in a virtual 3D space (Abstract), further comprising display of information representing a correspondence between the plurality of virtual viewpoint images and the specified movement path (Fig. 9; Column 6, lines 24-44: in the virtual three-dimensional space 6, a movement track line 7 of the imaging device is drawn in such a manner as to interconnect the plurality of thumbnail images 5 sequentially. The movement track line 7 is one example of information that interrelates the plurality of thumbnail images 5 in order in which they were picked up and represents a movement track of the imaging device as it picked up a moving image actually. The movement track line 7 interconnects the plurality of thumbnail images 5 along time series in order in which they were picked up and is drawn along an actual movement path (that is, imaging positions) of the imaging device. By drawing such a movement track line 7, it is possible to properly represent the interrelationship and pickup positions of the thumbnail images); receiving a movement operation for moving a position of at least one of the plurality of virtual viewpoint images displayed on the display screen (Column 27, lines 8-38: user can edit a moving image by dragging and dropping the icon 241 indicative of the object of a three-dimensional model to be added desirably onto any given portion in the bird's eye-display image 3. In response to such user operations, the image editing unit 82 draws an image (Christmas tree in the shown example) of the object corresponding to the added three-dimensional model 4 to a specified position. As a result, when the post-editing moving image is reproduced, the image corresponding to the added three-dimensional model 4 is drawn to the position where the icon was dropped so that it may be added…a description will be given of video editing by use of movement of the three-dimensional model 4. The user can edit a moving image by dragging and dropping an arbitrary three-dimensional model 4a in the bird's eye-display image 3 onto any given portion of the bird's eye-display image 3. In response to such user operations, the image editing unit 82 deletes an image (upper left table in the shown example) of the object corresponding to the moved three-dimensional model 4a at the original position and draws it to a movement-destination position. At the original position, the image editing unit 82 supplements an appropriate image by utilizing images around the deleted portion and those before and after the deletion. As a result, when the post-editing moving image is reproduced, the object of the three-dimensional model 4a is drawn to the movement-destination position, but not to the original position); or changing a part of the specified movement path based on a position of the displayed virtual viewpoint image having been moved by the received movement operation (Column 27, lines 8-38: user can edit a moving image by dragging and dropping the icon 241 indicative of the object of a three-dimensional model to be added desirably onto any given portion in the bird's eye-display image 3. In response to such user operations, the image editing unit 82 draws an image (Christmas tree in the shown example) of the object corresponding to the added three-dimensional model 4 to a specified position. As a result, when the post-editing moving image is reproduced, the image corresponding to the added three-dimensional model 4 is drawn to the position where the icon was dropped so that it may be added…a description will be given of video editing by use of movement of the three-dimensional model 4. The user can edit a moving image by dragging and dropping an arbitrary three-dimensional model 4a in the bird's eye-display image 3 onto any given portion of the bird's eye-display image 3. In response to such user operations, the image editing unit 82 deletes an image (upper left table in the shown example) of the object corresponding to the moved three-dimensional model 4a at the original position and draws it to a movement-destination position. At the original position, the image editing unit 82 supplements an appropriate image by utilizing images around the deleted portion and those before and after the deletion. As a result, when the post-editing moving image is reproduced, the object of the three-dimensional model 4a is drawn to the movement-destination position, but not to the original position). Kashima teaches that this will allow for the user to easily understand images and the movement (Column 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koch with the above features as taught by Kashima so as to allow user to view the images and movement as taught by Kashima.
Regarding claim 2, Koch, in view of Kashima teaches the information processing apparatus according to claim 1, Koch discloses wherein the number of virtual viewpoint images to be displayed on the display screen is determined so that the plurality of virtual viewpoint  plurality of 2-D video sequences from the cameras can be sent to a computer system for processing. In some embodiments, a geometry of the 3-D representation of the subject can be generated using a 2-D cutout silhouette of the subject from each of the video sequences. The cutout silhouettes from each camera perspective can be compared to determine where the outlines of each cutout silhouette intersect between the various video sequences. Then, the cutout silhouettes can be combined to generate a 3-D volumetric representation of the geometry of the subject for each frame; Paragraph [0084]: By knowing the location and orientation/zoom of each camera, pixel locations can be triangulated and applied to the 3-D representation. In essence, the computer system can extend rays from each camera located in the virtual 3-D space and find the intersection point between camera frames to calculate the depth of each pixel. In general, multiple cameras will have a view of each pixel at any given time. For example, in the 16 camera configuration described above, it would be typical for at least 4 to 5 cameras to have a view of each pixel).
Regarding claim 4, Koch, in view of Kashima teaches the information processing apparatus according to claim 1, Kashima discloses wherein more virtual viewpoint images are displayed in a predetermined range from at least one of a start point and an endpoint of the movement path than those in another portion on the movement path (Fig. 3; Column 8, lines 51-64: FIG. 3, film roll display is a method of extracting a plurality of thumbnail images (frame images) 11a-11e at a predetermined time interval from a video-recorded moving image and sequentially displaying the images 1a-1e in time series order. Such film roll display provides easy-to-grasp imaged contents as compared to the above regular playback display. However, if the time interval at which the thumbnail images 11a-11e are extracted is too short, a plurality of the thumbnail images 11a-11e are displayed at a time and so complicated, thus taking a long time to grasp the imaged contents. On the other hand, if the time interval is too long, an interrelationship among the thumbnail images 11a-11e deteriorates, thus disabling grasping the imaged contents; Column 13, lines 30-58: thumbnail image extraction unit 55 extracts a plurality of the thumbnail images 5 from the data of the moving image picked up by the imaging device 10. The thumbnail images 5 are frame images that represent feature images of that moving image. The thumbnail image extraction unit 55 may automatically extract a predetermined number of the thumbnail images 5 from the moving image at a predetermined time interval or selectively extract the thumbnail images 5 picked up in a condition where the device is stopped or those that have a good image quality. The thumbnail image extraction unit 55 saves the extracted plurality of thumbnail images 5 as they are or information that indicates the corresponding imaging positions (imaging times) as thumbnail image information 26, in the storage unit).
Regarding claim 5, Koch, in view of Kashima teaches the information processing apparatus according to claim 1, Kashima discloses wherein more virtual viewpoint images are displayed in a predetermined range from a point at which a change in virtual viewpoint of the movement path is larger than those in another portion on the movement path (Fig. 3; Column 8, lines 51-64: FIG. 3, film roll display is a method of extracting a plurality of thumbnail images (frame images) 11a-11e at a predetermined time interval from a video-recorded moving image and sequentially displaying the images 1a-1e in time series order. Such film roll display provides easy-to-grasp imaged contents as compared to the above regular playback display. However, if the time interval at which the thumbnail images 11a-11e are extracted is too short, a plurality of the thumbnail images 11a-11e are displayed at a time and so complicated, thus taking a long time to grasp the imaged contents. On the other hand, if the time interval is too long, an interrelationship among the thumbnail images 11a-11e deteriorates, thus disabling grasping the imaged contents; Column 13, lines 30-58: thumbnail image extraction unit 55 extracts a plurality of the thumbnail images 5 from the data of the moving image picked up by the imaging device 10. The thumbnail images 5 are frame images that represent feature images of that moving image. The thumbnail image extraction unit 55 may automatically extract a predetermined number of the thumbnail images 5 from the moving image at a predetermined time interval or selectively extract the thumbnail images 5 picked up in a condition where the device is stopped or those that have a good image quality. The thumbnail image extraction unit 55 saves the extracted plurality of thumbnail images 5 as they are or information that indicates the corresponding imaging positions (imaging times) as thumbnail image information 26, in the storage unit).
Regarding claim 6, Koch, in view of Kashima teaches the information processing apparatus according to claim 1, Koch discloses wherein a display position on the display screen of each of the plurality of virtual viewpoint images is determined so that the plurality of virtual viewpoint images does not overlap one another on the display screen (Paragraph [0043]: dense stereo methods can utilize two or more image frames from cameras in known/calibrated locations relative to each other. The synchronized images from each camera may include pixel matches from one image to the other image. Ray calculationscan be used to determine intersection points in 3-D space that represent depth values for the surface at each pixel point; Paragraph [0046]: plurality of 2-D video sequences from the cameras can be sent to a computer system for processing. In some embodiments, a geometry of the 3-D representation of the subject can be generated using a 2-D cutout silhouette of the subject from each of the video sequences. The cutout silhouettes from each camera perspective can be compared to determine where the outlines of each cutout silhouette intersect between the various video sequences. Then, the cutout silhouettes can be combined to generate a 3-D volumetric representation of the geometry of the subject for each frame; Paragraph [0059]: human operator may follow the subject 402 through a viewfinder of the cameras 404, 406 such that the subject 402 remains centered in the viewfinder of each of the cameras 404, 406. A first ray 414 and the second ray 416 corresponding to the optical paths of the first camera 404 and the second camera 406 respectively, will intersect within the real 3-D space at the coordinates of the subject 402. Based on the position and orientation of the cameras 404, 406, a computer system can calculate the coordinates in the real 3-D space of the subject 402. These coordinates can then be used to calculate motion control parameters for each of the plurality of cameras recording the motion of the subject).
Regarding claim 8, Koch, in view of Kashima teaches the information processing apparatus according to claim 1, Koch discloses wherein in a case where a size change operation for changing a size of the displayed virtual viewpoint image is received, a height of a virtual viewpoint on the part of the movement path corresponding to the displayed virtual viewpoint image subject to the received size change operation is changed based on a size of the displayed virtual viewpoint image having been changed by the received size change operation (Fig. 4; Paragraph [0059]: FIG. 4 illustrates systems for tracking a subject in a motion capture area, according to some embodiments. In this particular set up, two or more cameras may be used to track a subject 402 in a motion capture area 412. Here, a first camera 404 and a second camera 406 can follow the subject 402 during the motion capture session. The first camera 404 and the second camera 406 may be configured to automatically detect and track motion within their fields of view. Alternatively or additionally, the first camera 404 and/or the second camera 406 may be manually operated by a human operator. The human operator may follow the subject 402 through a viewfinder of the cameras 404, 406 such that the subject 402 remains centered in the viewfinder of each of the cameras 404, 406. A first ray 414 and the second ray 416 corresponding to the optical paths of the first camera 404 and the second camera 406 respectively, will intersect within the real 3-D space at the coordinates of the subject 402. Based on the position and orientation of the cameras 404, 406, a computer system can calculate the coordinates in the real 3-D space of the subject 402. These coordinates can then be used to calculate motion control parameters for each of the plurality of cameras recording the motion of the subject; Paragraph [0065]: the predictive methods can analyze the speed, position, and/or acceleration of the subject in order to ensure that the cameras move in time to always keep the subject in view. Additionally, the predictive methods can adjust the zoom characteristics of the camera system 500 in order to ensure that the view of the subject in each frame occupies a near constant area. For example, the zoom characteristics could be manipulated such that the subject occupies 40% of the area of each frame regardless of the distance between the subject and each particular camera).
Regarding claim 9, Koch, in view of Kashima teaches the information processing apparatus according to claim 1, Koch discloses wherein in a case where a predetermined user operation for the displayed virtual viewpoint image is received, a moving speed of a virtual viewpoint on the part of the movement path corresponding to the displayed virtual viewpoint image subject to the received predetermined user operation is changed (Paragraph [0065]: the predictive methods can analyze the speed, position, and/or acceleration of the subject in order to ensure that the cameras move in time to always keep the subject in view. Additionally, the predictive methods can adjust the zoom characteristics of the camera system 500 in order to ensure that the view of the subject in each frame occupies a near constant area. For example, the zoom characteristics could be manipulated such that the subject occupies 40% of the area of each frame regardless of the distance between the subject and each particular camera).
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer readable storage medium, which is disclosed by Koch, Paragraphs [0028]-[0029]: term " machine-readable medium" includes, but is not limited to portable or fixed storage devices, optical storage devices, wireless channels and various other mediums capable of storing, containing or carrying instruction(s) and/or data); thus they are rejected on similar grounds.
Regarding claim 12, Koch, in view of Kashima teaches the information processing apparatus according to claim 1, Kashima discloses wherein the receiving a movement operation for moving a position of at least one of the plurality of virtual viewpoint images displayed on the  operation unit 160 and the display device 130 function as a user interface. The operation unit 160 includes an operation button or a touch panel and outputs designated information to the control unit 100 in accordance with user operations. It is to be noted that the operation unit 160 and the display device 130 may each include a device separate from the imaging device 10).
Regarding claim 13, Koch, in view of Kashima teaches the information processing apparatus according to claim 12, Kashima discloses wherein the touching operation by a user comprises a drag operation (Column 25, lines 16-24: image editing unit 82 edits the moving image data 21 in response to user operations on a three-dimensional model 4 or a thumbnail image 5 in the bird's eye-display image 3 shown on the display device 209. This enables the user to edit a video only by dragging and dropping the edit-target three-dimensional model 4 or thumbnail image 5 on the bird's eye-display image 3, thus facilitating the editing job. The details of such editing processing will be described later (see FIGS. 18 and 19); Column 27, lines 8-38: user can edit a moving image by dragging and dropping the icon 241 indicative of the object of a three-dimensional model to be added desirably onto any given portion in the bird's eye-display image 3. In response to such user operations, the image editing unit 82 draws an image (Christmas tree in the shown example) of the object corresponding to the added three-dimensional model 4 to a specified position. As a result, when the post-editing moving image is reproduced, the image corresponding to the added three-dimensional model 4 is drawn to the position where the icon was dropped so that it may be added).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koch, in view of Kashima, and further in view of Steinberg et al. (US Patent 8330831), hereinafter Steinberg.
Regarding claim 3, Koch, in view of Kashima teaches the information processing apparatus according to claim 1.

However, Steinberg teaches gathering motion based on a plurality of images (Fig. 10; Abstract), further comprising wherein in a case where two or more virtual viewpoint images overlap one another on the display screen in a condition that the plurality of virtual viewpoint images is displayed at predetermined intervals of the movement path, the number of virtual viewpoint images to be displayed on the display screen is reduced (Fig. 10; Column 23, lines 34-46: According to another embodiment, there is provided a digital image acquisition system comprising an apparatus for capturing digital images and a digital processing component for determining a camera motion blur function in a captured digital image based on a comparison of at least two images each taken during, temporally proximate to or overlapping an exposure period of said captured image and of nominally the same scene…Preferably at least one reference image is a preview image; Column 35, lines 12-33: camera may decide on the number of images to take based on the number of subjects in the image. The more people, the higher the likelihood of one person blinking, thus more images should be acquired. If it is acceptable for efficiency that a certain percentage of persons may be blinking in a large group shot, e.g., that is below a certain amount, e.g., 5%, then the number of images can be reduced. These threshold numbers and percentage tolerances can be selected by a camera product manufacturer, program developer, or user of a digital image acquisition apparatus. This information may be generated based on analysis of preview images. The preview image may also assist in determining the location of the eyes, so that the post processing analysis can be faster honing into the region of interest as determined by the preview analysis). Steinberg teaches that this will allow for faster honing into the region of interest (Column 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613